                                     Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 1 of 21 Page ID #:1



                                       1   LISA GRUEN (SBN 116077)
                                                 lgruen@goldbergsegalla.com
                                       2   ALEXANDRA ASCIONE (SBN 316499)
                                                 aascione@goldbergsegalla.com
                                       3   GOLDBERG SEGALLAth LLP
                                           777 S. Figueroa Street, 20 Floor
                                       4   Los Angeles, CA 90017
                                           Telephone: 213.415.7200
                                       5   Facsimile: 213.415.7299
                                       6   Attorneys for Defendant
                                           MICHAEL D. COLLINS, II
                                       7

                                       8                        UNITED STATES DISTRICT COURT
                                       9                      CENTRAL DISTRICT OF CALIFORNIA
                                      10

                                      11 DANTE KING,                             ) CASE NO.:
                                                                                 ) [State Complaint Filed on February 17, 2021]
                                      12                                         ) Trial Date: None
777 S. Figueroa Street, 20th Floor




                                                             Plaintiff,          )
    Los Angeles, CA 90017




                                      13
     Goldberg Segalla LLP




                                                                                 ) NOTICE OF REMOVAL OF
                                                vs.                              ) ACTION UNDER 28 U.S.C. § 1441
          213.415.7200




                                      14                                         )
                                           TJC TRANSPORT, LLC DBA                )
                                      15 COASTLINE TRANSPORT;                    )
                                           MICHAEL DAVID COLLINS, II;            )
                                      16 AND DOES 1 THROUGH 50                   )
                                           INCLUSIVE                             )
                                      17                                         )
                                                             Defendants.         )
                                      18                                         )
                                      19

                                      20         Pursuant to 28 U.S.C. §§ 1332(a), 1441(a), 1446 and the applicable Local
                                      21   Rules of the Central District of California, Defendant, Michael D. Collins, II
                                      22   (“Defendant”) hereby removes this action from the Superior Court of California,
                                      23   County of San Bernardino. In support thereof, Defendant states as follows:
                                      24                           PROCEDURAL BACKGROUND
                                      25         1.    On or about February 17. 2021, Plaintiff Dante King filed a Complaint
                                      26   in a civil action for money damages in the Superior Court of California County of
                                      27   San Bernardino, against Defendant being Case No. CIV SB 2106264 (the “State
                                      28   Action”).
                                      30                                              1
                                                                            NOTICE OF REMOVAL
                                      31
                                     Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 2 of 21 Page ID #:2



                                       1           2.    The documents attached as Exhibit “A” constitute all of the process and
                                       2   pleadings served and filed in this action to date, pursuant to 28 U.S.C. § 1446(a).
                                       3           3.    A copy of the Complaint was delivered Defendant on April 10, 2021.
                                       4   See Exhibit A.
                                       5           4.    Upon information and belief, defendant TJC Transport, LLC d/b/a
                                       6   Coastline Transport has not yet been served.
                                       7           5.    This Notice of Removal is filed in the United States District Court for
                                       8   the Central District of California, within the district and division embracing the place
                                       9   where the state court case was filed as required by 28 U.S.C. §§ 1332 and 1441(a).
                                      10           6.    Upon information and belief, Plaintiff is a citizen of the Commonwealth
                                      11   of Pennsylvania.
                                      12           7.    Defendant is a citizen of Arizona.
777 S. Figueroa Street, 20th Floor




                                                   8.    While not yet served, defendant TJC Transport LLC is incorporated and
    Los Angeles, CA 90017




                                      13
     Goldberg Segalla LLP


          213.415.7200




                                      14   principally located in the State of Texas.
                                      15           9.    Therefore, complete diversity of citizenship exists between the Plaintiff
                                      16   and Defendants.
                                      17           10.   Removal of this case is proper under 28 U.S.C. § 1441 and 28 U.S.C. §
                                      18   1332, because complete diversity of citizenship exists between the Plaintiff and
                                      19   Defendants, and the amount in controversy exceeds $75,000.00, exclusive of costs,
                                      20   interest, and attorney’s fees.
                                      21           11.   Pursuant to 28 U.S.C. § 1146(C)(2)(b) and 28 U.S.C. 1446(c)(3)(A), the
                                      22   amount in controversy exceeds $75,000.00, exclusive of interest, costs, and attorney
                                      23   fees.
                                      24           12.   This Notice is timely as it is being filed within thirty days of receipt by
                                      25   Defendant of Plaintiff’s Complaint. See 28 U.S.C. § 1446(b), 28 U.S.C. § 1446(c).
                                      26           13.   Defendant has satisfied all procedural requirements with respect to
                                      27   timing, diversity of citizenship, and amount in controversy and removal to this Court
                                      28   is proper. See 28 U.S.C. §§ 1332, 1441, and 1446.
                                      30                                                2
                                                                               NOTICE OF REMOVAL
                                      31
                                     Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 3 of 21 Page ID #:3



                                       1          14.   The undersigned has served a notice of the removal of this action on the
                                       2   Plaintiff by serving her counsel with this Notice of Removal and has also filed a copy
                                       3   of this Notice of Removal and all attachments thereto with the Clerk of the Superior
                                       4   Court of California County of San Bernardino. A copy of the Notice to Adverse
                                       5   Parties and the Superior Court of Removal of Action is attached hereto as Exhibit
                                       6   “B.”
                                       7          15.   As this action asserts a claim between diverse parties for an amount
                                       8   greater than the jurisdictional threshold, the requirements of 28 U.S.C. § 1332 have
                                       9   been satisfied and removal to this Court is proper.
                                      10          WHEREFORE, Defendant respectfully request this case be entered upon the
                                      11   docket of the United States District Court for the Central District of California,
                                      12   pursuant to 28 U.S.C. §§ 1441 and 1446.
777 S. Figueroa Street, 20th Floor
    Los Angeles, CA 90017




                                      13
     Goldberg Segalla LLP


          213.415.7200




                                      14   DATED: May 10, 2021                    GOLDBERG SEGALLA, LLP
                                      15
                                                                           By:
                                      16                                          LISA P. GRUEN, ESQ.
                                                                                  ALEXANDRA ASCIONE, ESQ.
                                      17                                          Attorneys for Defendant,
                                                                                  MICHAEL D. COLLINS, II
                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26
                                      27

                                      28

                                      30                                               3
                                                                              NOTICE OF REMOVAL
                                      31
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 4 of 21 Page ID #:4




             EXHIBIT “A”
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 5 of 21 Page ID #:5
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 6 of 21 Page ID #:6
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 7 of 21 Page ID #:7
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 8 of 21 Page ID #:8
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 9 of 21 Page ID #:9
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 10 of 21 Page ID #:10
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 11 of 21 Page ID #:11
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 12 of 21 Page ID #:12
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 13 of 21 Page ID #:13
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 14 of 21 Page ID #:14
Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 15 of 21 Page ID #:15




              EXHIBIT “B”
                                Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 16 of 21 Page ID #:16



                                      1   LISA GRUEN (SBN 116077)
                                                 lgruen@goldbergsegalla.com
                                      2   ALEXANDRA ASCIONE (SBN 316499)
                                                 aascione@goldbergsegalla.com
                                      3   GOLDBERG SEGALLA LLP
                                          777 S. Figueroa Street, 20th Floor
                                      4   Los Angeles, CA 90017
                                          Telephone:    213.415.7200
                                      5   Facsimile:    213.415.7299

                                      6   Attorneys for Defendant
                                          MICHAEL DAVID COLLINS, II
                                      7
                                                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                      8
                                                                   FOR THE COUNTY OF SAN BERNARDINO
                                      9
                                     10 DANTE KING,                          )            CASE NO.: CIVSB 2106264
                                                                             )            [Complaint Filed on February 17, 2021]
                                     11                     Plaintiff,       )            Trial Date: None
                                                                             )
                                     12         vs.                          )             NOTICE TO ADVERSE PARTIES AND
777 S. Figueroa Street, 20th Floor




                                                                             )             THE SUPERIOR COURT OF REMOVAL
                                          TJC TRANSPORT, LLC DBA COASTLINE)                OF ACTION
    Los Angeles, CA 90017




                                     13
     Goldberg Segalla LLP




                                          TRANSPORT;       MICHAEL      DAVID)
          213.415.7200




                                     14   COLLINS, II; AND DOES 1 THROUGH 50)
                                          INCLUSIVE,                         )
                                     15                                      )
                                                            Defendants.      )
                                     16

                                     17           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD, AND TO THE
                                     18   CLERK OF THE SUPERIOR COURT OF THE STATE OF CALIFORNIA, IN AND FOR
                                     19   THE COUNTY OF SACRAMENTO:
                                     20           PLEASE TAKE NOTICE that Defendant MICHAEL DAVID COLLINS, II filed a Notice
                                     21   of Removal of this action in the United States District Court for the Central District of California
                                     22   on May 10, 2021. The Superior Court of the State of California, County of San Bernardino is
                                     23   hereby advised that, pursuant to 28 U.S.C. §§ 1446, the filing of the Notice of Removal in the
                                     24   United States District Court, together with the service and filing of a copy of that Notice with this
                                     25   Court, effects the removal of the above-entitled action, which can proceed no further in this action,
                                     26   unless and until such time as the action may be remanded by order of the United States District
                                     27   Court. A copy of the Notice of Removal is attached to this Notice as Exhibit A, and is served and
                                     28   filed herewith.
                                     30                                                      1
                                                    NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                                     31   29930459.v1
                                Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 17 of 21 Page ID #:17



                                      1           Defendants therefore reserve all defenses and objections to Plaintiff’s Complaint, including

                                      2   but not limited to, lack of personal jurisdiction, improper venue, forum non conveniens,

                                      3   insufficiency of process, insufficiency of service of process, and failure to state a claim upon which

                                      4   relief can be granted.

                                      5

                                      6   DATED: May 10, 2021                           GOLDBERG SEGALLA, LLP

                                      7
                                                                                By:
                                      8                                                 LISA P. GRUEN, ESQ.
                                                                                        ALEXANDRA ASCIONE, ESQ.
                                      9                                                 Attorneys for Defendant,
                                                                                        MICHAEL DAVID COLLINS, II
                                     10

                                     11

                                     12
777 S. Figueroa Street, 20th Floor
    Los Angeles, CA 90017




                                     13
     Goldberg Segalla LLP


          213.415.7200




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                     30                                                       2
                                                    NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                                     31   29930459.v1
                                Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 18 of 21 Page ID #:18



                                      1                                          PROOF OF SERVICE

                                      2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                      3           I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                          and not a party to the within action; my business address is 777 Figueroa St., Ste., 2000, Los Angeles,
                                      4   California 90017.

                                      5            On May 10, 2021, I served the foregoing document described as NOTICE TO ADVERSE
                                          PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION on the interested parties
                                      6   in this action:

                                      7                         PLEASE SEE ATTACHED PROOF OF SERVICE LIST

                                      8           by placing true and correct copies thereof enclosed in sealed envelopes addressed as follows:

                                      9           BY MAIL. I caused such envelopes with postage thereon fully prepaid to be placed in the
                                                  United States mail in the County of Los Angeles.
                                     10
                                                  BY PERSONAL SERVICE. I caused such envelopes to be delivered by hand to the offices
                                     11           of the addressee.

                                     12           BY FACSIMILE. I caused such documents to be sent to the address above via the facsimile
777 S. Figueroa Street, 20th Floor




                                                  number indicated.
    Los Angeles, CA 90017




                                     13
     Goldberg Segalla LLP




                                                  BY OVERNIGHT MAIL: By UPS, following ordinary business practices for collection
          213.415.7200




                                     14           and processing of correspondence with said overnight mail service, the document listed
                                                  above was placed in a sealed envelope addressed to the parties set forth on the attached
                                     15           Service List, and delivered to an authorized courier or driver authorized by the express
                                                  service carrier, with delivery fees fully prepaid or provided for.
                                     16
                                          X       BY EMAIL I caused a copy of the document(s) to be sent by email from the email address
                                     17           ataylor@goldbergsegalla.com to the persons at the email addresses listed in the Service List. I
                                                  did not receive within a reasonable time after the transmission any electronic message or any
                                     18           other indication that the transmission was unsuccessful.

                                     19   __      BY ELECTRONIC SERVICE I electronically served the attached documents(s) on each
                                                  party or other person that is required to be served and accept service of documents
                                     20           electronically pursuant to Code of Civil Procedure section 1010.6(4).

                                     21           I am “readily familiar” with this firm’s practice of collection and processing correspondence
                                          for mailing. Under that practice it would be deposited with U.S. postal service on that same day in the
                                     22   ordinary course of business. I am aware that on motion of party served, service is presumed invalid if
                                          postal cancellation date or postage meter date is more than one (1) day after date of deposit for mailing
                                     23   in affidavit.

                                     24           Executed on May 10, 2021, at Los Angeles, California.

                                     25   X       (STATE) I declare under penalty of perjury under the laws of the State of California that the
                                                  above is true and correct.
                                     26
                                     27

                                     28
                                                                                          Amber Taylor
                                     30                                                        3
                                                    NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                                     31   29930459.v1
                                Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 19 of 21 Page ID #:19



                                      1                                              SERVICE LIST

                                      2
                                                                               King v,. TJC Transport, et al.
                                      3

                                      4    Jeffrey D. Wolf, Esq.
                                           HEIMANSON & WOLF, LLC
                                      5    1880 Century Park East, Suite 508
                                           Los Angles, California 90067
                                      6    jwolf@hwllplaw.com
                                      7    Attorneys for Plaintiff
                                      8

                                      9
                                     10

                                     11

                                     12
777 S. Figueroa Street, 20th Floor
    Los Angeles, CA 90017




                                     13
     Goldberg Segalla LLP


          213.415.7200




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                     30                                                        4
                                                    NOTICE TO ADVERSE PARTIES AND THE SUPERIOR COURT OF REMOVAL OF ACTION
                                     31   29930459.v1
                                Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 20 of 21 Page ID #:20



                                      1                                          PROOF OF SERVICE

                                      2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                      3           I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                          and not a party to the within action; my business address is 777 Figueroa St., Ste., 2000, Los Angeles,
                                      4   California 90017.

                                      5        On May 10, 2021, I served the foregoing document described as NOTICE OF REMOVAL
                                          OF ACTION UNDER 28 U.S.C. § 1441on the interested parties in this action:
                                      6
                                                                PLEASE SEE ATTACHED PROOF OF SERVICE LIST
                                      7
                                                  by placing true and correct copies thereof enclosed in sealed envelopes addressed as follows:
                                      8
                                                  BY MAIL. I caused such envelopes with postage thereon fully prepaid to be placed in the
                                      9           United States mail in the County of Los Angeles.
                                     10           BY PERSONAL SERVICE. I caused such envelopes to be delivered by hand to the offices
                                                  of the addressee.
                                     11
                                                  BY FACSIMILE. I caused such documents to be sent to the address above via the facsimile
                                     12           number indicated.
777 S. Figueroa Street, 20th Floor
    Los Angeles, CA 90017




                                     13           BY OVERNIGHT MAIL: By UPS, following ordinary business practices for collection
     Goldberg Segalla LLP




                                                  and processing of correspondence with said overnight mail service, the document listed
          213.415.7200




                                     14           above was placed in a sealed envelope addressed to the parties set forth on the attached
                                                  Service List, and delivered to an authorized courier or driver authorized by the express
                                     15           service carrier, with delivery fees fully prepaid or provided for.

                                     16   X       BY EMAIL I caused a copy of the document(s) to be sent by email from the email address
                                                  ataylor@goldbergsegalla.com to the persons at the email addresses listed in the Service List. I
                                     17           did not receive within a reasonable time after the transmission any electronic message or any
                                                  other indication that the transmission was unsuccessful.
                                     18
                                          __      BY ELECTRONIC SERVICE I electronically served the attached documents(s) on each
                                     19           party or other person that is required to be served and accept service of documents
                                                  electronically pursuant to Code of Civil Procedure section 1010.6(4).
                                     20
                                                  I am “readily familiar” with this firm’s practice of collection and processing correspondence
                                     21   for mailing. Under that practice it would be deposited with U.S. postal service on that same day in the
                                          ordinary course of business. I am aware that on motion of party served, service is presumed invalid if
                                     22   postal cancellation date or postage meter date is more than one (1) day after date of deposit for mailing
                                          in affidavit.
                                     23
                                                  Executed on May 10, 2021, at Los Angeles, California.
                                     24
                                          X       (STATE) I declare under penalty of perjury under the laws of the State of California that the
                                     25           above is true and correct.

                                     26
                                     27

                                     28                                                   Amber Taylor

                                     30                                                        4
                                                                                    NOTICE OF REMOVAL
                                     31
                                Case 5:21-cv-00826-JWH-KK Document 1 Filed 05/10/21 Page 21 of 21 Page ID #:21



                                      1                                         SERVICE LIST

                                      2
                                                                        King v. TJC Transport, LLC, et al.
                                      3

                                      4   Jeffrey D. Wolf, Esq.
                                          HEIMANSON & WOLF, LLC
                                      5   1880 Century Park East, Suite 508
                                          Los Angles, California 90067
                                      6   jwolf@hwllplaw.com
                                      7   Attorneys for Plaintiff
                                      8

                                      9
                                     10

                                     11

                                     12
777 S. Figueroa Street, 20th Floor
    Los Angeles, CA 90017




                                     13
     Goldberg Segalla LLP


          213.415.7200




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28

                                     30                                                   5
                                                                               NOTICE OF REMOVAL
                                     31
